(Slip Opinion)              OCTOBER TERM, 2008                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                      BOYLE v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE SECOND CIRCUIT

     No. 07–1309. Argued January 14, 2009—Decided June 8, 2009
The evidence at petitioner Boyle’s trial for violating the Racketeer In
  fluenced and Corrupt Organizations Act (RICO) provision forbidding
  “any person . . . associated with any enterprise engaged in, or the ac
  tivities of which affect, interstate or foreign commerce, to conduct or
  participate, directly or indirectly, in the conduct of such enterprise’s
  affairs through a pattern of racketeering activity,” 18 U.S. C.
  §1962(c), was sufficient to prove, among other things, that Boyle and
  others committed a series of bank thefts in several States; that the
  participants included a core group, along with others recruited from
  time to time; and that the core group was loosely and informally or
  ganized, lacking a leader, hierarchy, or any long-term master plan.
  Relying largely on United States v. Turkette, 452 U.S. 576, 583, the
  District Court instructed the jury that to establish a RICO associa
  tion-in-fact “enterprise,” the Government must prove (1) an ongoing
  organization with a framework, formal or informal, for carrying out
  its objectives, and (2) that association members functioned as a con
  tinuing unit to achieve a common purpose. The court also told the
  jury that an association-in-fact’s existence is often more readily
  proved by what it does than by abstract analysis of its structure, and
  denied Boyle’s request for an instruction requiring the Government
  to prove that the enterprise had “an ascertainable structural hierar
  chy distinct from the charged predicate acts.” Boyle was convicted,
  and the Second Circuit affirmed.
Held:
    1. An association-in-fact enterprise under RICO must have a
 “structure,” but the pertinent jury instruction need not be framed in
 the precise language Boyle proposes, i.e., as having “an ascertainable
 structure beyond that inherent in the pattern of racketeering activity
2                      BOYLE v. UNITED STATES

                                  Syllabus

    in which it engages.” Pp. 4–12.
         (a) In light of RICO’s broad statement that an enterprise “in
    cludes any . . . group of individuals associated in fact although not a
    legal entity,” §1961(4), and the requirement that RICO be “liberally
    construed to effectuate its remedial purposes,” note following §1961,
    Turkette explained that “enterprise” reaches “a group of persons asso
    ciated together for a common purpose of engaging in a course of con
    duct,” 452 U. S., at 583, and “is proved by evidence of an ongoing or
    ganization, formal or informal, and by evidence that the various
    associates function as a continuing unit.” Ibid. Pp. 4–5.
         (b) The question presented by this case is whether an associa
    tion-in-fact enterprise must have “an ascertainable structure beyond
    that inherent in the pattern of racketeering activity in which it en
    gages.” Pet. for Cert. i. This question can be broken into three parts.
    First, the enterprise must have a “structure” that, under RICO’s
    terms, has at least three features: a purpose, relationships among the
    associates, and longevity sufficient to permit the associates to pursue
    the enterprise’s purpose. See Turkette, 452 U. S., at 583. The in
    structions need not actually use the term “structure,” however, so
    long as the relevant point’s substance is adequately expressed. Sec
    ond, because a jury must find the existence of elements of a crime be
    yond a reasonable doubt, requiring a jury to find the existence of a
    structure that is ascertainable would be redundant and potentially
    misleading. Third, the phrase “beyond that inherent in the pattern of
    racketeering activity” is correctly interpreted to mean that the enter
    prise’s existence is a separate element that must be proved, not that
    such existence may never be inferred from the evidence showing that
    the associates engaged in a pattern of racketeering activity. See ibid.
    Pp. 6–8.
         (c) Boyle’s argument that an enterprise must have structural fea
    tures additional to those that can be fairly inferred from RICO’s lan
    guage—e.g., a hierarchical structure or chain of command; fixed roles
    for associates; and an enterprise name, regular meetings, dues, es
    tablished rules and regulations, disciplinary procedures, or induction
    or initiation ceremonies—has no basis in the statute’s text. As
    Turkette said, an association-in-fact enterprise is simply a continuing
    unit that functions with a common purpose. The breadth of RICO’s
    “enterprise” concept is highlighted by comparing the statute with
    other federal laws having much more stringent requirements for tar
    geting organized criminal groups: E.g., §1955(b) defines an “illegal
    gambling business” as one that “involves five or more persons who
    conduct, finance, manage, supervise, direct, or own all or part of such
    business.” Pp. 8–10.
         (d) Rejection of Boyle’s argument does not lead to a merger of the
                     Cite as: 556 U. S. ____ (2009)                    3

                                Syllabus

  §1962(c) crime and other federal offenses. For example, proof that a
  defendant violated §1955 does not necessarily establish that he con
  spired to participate in a gambling enterprise’s affairs through a pat
  tern of racketeering activity. Rather, that would require the prosecu
  tion to prove either that the defendant committed a pattern of §1955
  violations or a pattern of state-law gambling crimes. See §1961(1).
  Pp. 10–11.
        (e) Because RICO’s language is clear, the Court need not reach
  Boyle’s statutory purpose, legislative history, or rule-of-lenity argu
  ments. Pp. 11–12.
     2. The instructions below were correct and adequate. By explicitly
  telling jurors they could not convict on the RICO charges unless they
  found that the Government had proved the existence of an enterprise,
  the instructions made clear that this was a separate element from
  the pattern of racketeering activity. The jurors also were adequately
  told that the enterprise needed the structural attributes that may be
  inferred from the statutory language. Finally, the instruction that an
  enterprise’s existence “is oftentimes more readily proven by what it
  does, rather than by abstract analysis of its structure” properly con
  veyed Turkette’s point that proof of a pattern of racketeering activity
  may be sufficient in a particular case to permit an inference of the
  enterprise’s existence. P. 12.
283 Fed. Appx. 825, affirmed.

  ALITO, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and SCALIA, KENNEDY, SOUTER, THOMAS, and GINSBURG, JJ., joined.
STEVENS, J., filed a dissenting opinion, in which BREYER, J., joined.
                        Cite as: 556 U. S. ____ (2009)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 07–1309
                                   _________________


       EDMUND BOYLE, PETITIONER v. UNITED 

                   STATES 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

           APPEALS FOR THE SECOND CIRCUIT

                                 [June 8, 2009]


   JUSTICE ALITO delivered the opinion of the Court.
   We are asked in this case to decide whether an associa
tion-in-fact enterprise under the Racketeer Influenced and
Corrupt Organizations Act (RICO), 18 U.S. C. §1961 et
seq., must have “an ascertainable structure beyond that
inherent in the pattern of racketeering activity in which it
engages.” Pet. for Cert. i. We hold that such an enterprise
must have a “structure” but that an instruction framed in
this precise language is not necessary. The District Court
properly instructed the jury in this case. We therefore
affirm the judgment of the Court of Appeals.
                             I

                            A

  The evidence at petitioner’s trial was sufficient to prove
the following: Petitioner and others participated in a
series of bank thefts in New York, New Jersey, Ohio, and
Wisconsin during the 1990’s. The participants in these
crimes included a core group, along with others who were
recruited from time to time. Although the participants
sometimes attempted bank-vault burglaries and bank
robberies, the group usually targeted cash-laden night
2                BOYLE v. UNITED STATES

                     Opinion of the Court

deposit boxes, which are often found in banks in retail
areas.
   Each theft was typically carried out by a group of par
ticipants who met beforehand to plan the crime, gather
tools (such as crowbars, fishing gaffs, and walkie-talkies),
and assign the roles that each participant would play
(such as lookout and driver). The participants generally
split the proceeds from the thefts. The group was loosely
and informally organized. It does not appear to have had
a leader or hierarchy; nor does it appear that the partici
pants ever formulated any long-term master plan or
agreement.
   From 1991 to 1994, the core group was responsible for
more than 30 night-deposit-box thefts. By 1994, petitioner
had joined the group, and over the next five years, he
participated in numerous attempted night-deposit-box
thefts and at least two attempted bank-vault burglaries.
   In 2003, petitioner was indicted for participation in the
conduct of the affairs of an enterprise through a pattern of
racketeering activity, in violation of 18 U.S. C. §1962(c);
conspiracy to commit that offense, in violation of §1962(d);
conspiracy to commit bank burglary, in violation of §371;
and nine counts of bank burglary and attempted bank
burglary, in violation of §2113(a).
                             B
   In instructing the jury on the meaning of a RICO “en
terprise,” the District Court relied largely on language in
United States v. Turkette, 452 U.S. 576 (1981). The court
told the jurors that, in order to establish the existence of
such an enterprise, the Government had to prove that:
“(1) There [was] an ongoing organization with some sort of
framework, formal or informal, for carrying out its objec
tives; and (2) the various members and associates of the
association function[ed] as a continuing unit to achieve a
common purpose.” App. 112. Over petitioner’s objection,
                     Cite as: 556 U. S. ____ (2009)                     3

                          Opinion of the Court

the court also told the jury that it could “find an enterprise
where an association of individuals, without structural
hierarchy, form[ed] solely for the purpose of carrying out a
pattern of racketeering acts” and that “[c]ommon sense
suggests that the existence of an association-in-fact is
oftentimes more readily proven by what it does, rather
than by abstract analysis of its structure.” Id., at 111–
112.1
  Petitioner requested an instruction that the Govern
ment was required to prove that the enterprise “had an
ongoing organization, a core membership that functioned
as a continuing unit, and an ascertainable structural
——————
  1 The  relevant portion of the instructions was as follows:
   “The term ‘enterprise’ as used in these instructions may also include
a group of people associated in fact, even though this association is not
recognized as a legal entity. Indeed, an enterprise need not have a
name. Thus, an enterprise need not be a form[al] business entity such
as a corporation, but may be merely an informal association of indi
viduals. A group or association of people can be an ‘enterprise’ if,
among other requirements, these individuals ‘associate’ together for a
purpose of engaging in a course of conduct. Common sense sug
gests that the existence of an association-in-fact is oftentimes more
readily proven by what it does, rather than by abstract analysis of its
structure.
   “Moreover, you may find an enterprise where an association of indi
viduals, without structural hierarchy, forms solely for the purpose of
carrying out a pattern of racketeering acts. Such an association of
persons may be established by evidence showing an ongoing organiza
tion, formal or informal, and . . . by evidence that the people making up
the association functioned as a continuing unit. Therefore, in order to
establish the existence of such an enterprise, the government must
prove that: (1) There is an ongoing organization with some sort of
framework, formal or informal, for carrying out its objectives; and (2)
the various members and associates of the association function as a
continuing unit to achieve a common purpose.
   “Regarding ‘organization,’ it is not necessary that the enterprise have
any particular or formal structure, but it must have sufficient organiza
tion that its members functioned and operated in a coordinated manner
in order to carry out the alleged common purpose or purposes of the
enterprise.” App. 111–113 (emphasis added).
4                     BOYLE v. UNITED STATES

                          Opinion of the Court

hierarchy distinct from the charged predicate acts.” Id., at
95. The District Court refused to give that instruction.
  Petitioner was convicted on 11 of the 12 counts against
him, including the RICO counts, and was sentenced to 151
months’ imprisonment. In a summary order, the Court of
Appeals for the Second Circuit affirmed his conviction but
vacated the sentence on a ground not relevant to the
issues before us. 283 Fed. Appx. 825 (2007). The Court of
Appeals did not specifically address the RICO jury in
structions, stating only that the arguments not discussed
in the order were “without merit.” Id., at 826. Petitioner
was then resentenced, and we granted certiorari, 554 U. S.
___ (2008), to resolve conflicts among the Courts of Ap
peals concerning the meaning of a RICO enterprise.
                               II 

                               A

   RICO makes it “unlawful for any person employed by or
associated with any enterprise engaged in, or the activities
of which affect, interstate or foreign commerce, to conduct
or participate, directly or indirectly, in the conduct of such
enterprise’s affairs through a pattern of racketeering
activity or collection of unlawful debt.”         18 U.S. C.
§1962(c) (emphasis added).
   The statute does not specifically define the outer
boundaries of the “enterprise” concept but states that the
term “includes any individual, partnership, corporation,
association, or other legal entity, and any union or group
of individuals associated in fact although not a legal en
tity.” §1961(4).2 This enumeration of included enterprises
——————
  2 This provision does not purport to set out an exhaustive definition of

the term “enterprise.” Compare §§1961(1)–(2) (defining what the terms
“racketeering activity” and “State” mean) with §§1961(3)–(4) (defining
what the terms “person” and “enterprise” include). Accordingly, this
provision does not foreclose the possibility that the term might include,
in addition to the specifically enumerated entities, others that fall
                     Cite as: 556 U. S. ____ (2009)                    5

                          Opinion of the Court

is obviously broad, encompassing “any . . . group of indi
viduals associated in fact.” Ibid. (emphasis added). The
term “any” ensures that the definition has a wide reach,
see, e.g., Ali v. Federal Bureau of Prisons, 552 U.S. ___,
___ (2008) (slip op., at 4–5), and the very concept of an
association in fact is expansive. In addition, the RICO
statute provides that its terms are to be “liberally con
strued to effectuate its remedial purposes.” §904(a), 84
Stat. 947, note following 18 U.S. C. §1961; see also, e.g.,
National Organization for Women, Inc. v. Scheidler, 510
U.S. 249, 257 (1994) (“RICO broadly defines ‘enterprise’ ”);
Sedima, S. P. R. L. v. Imrex Co., 473 U.S. 479, 497 (1985)
(“RICO is to be read broadly”); Russello v. United States,
464 U.S. 16, 21 (1983) (noting “the pattern of the RICO
statute in utilizing terms and concepts of breadth”).
   In light of these statutory features, we explained in
Turkette that “an enterprise includes any union or group
of individuals associated in fact” and that RICO reaches “a
group of persons associated together for a common pur
pose of engaging in a course of conduct.” 452 U. S., at 580,
583. Such an enterprise, we said, “is proved by evidence of
an ongoing organization, formal or informal, and by evi
dence that the various associates function as a continuing
unit.” Id., at 583.
   Notwithstanding these precedents, the dissent asserts
that the definition of a RICO enterprise is limited to
“business-like entities.” See post, at 1–5 (opinion of
STEVENS, J.). We see no basis to impose such an extratex
tual requirement.3
——————
within the ordinary meaning of the term “enterprise.” See H. J. Inc. v.
Northwestern Bell Telephone Co., 492 U.S. 229, 238 (1989) (explaining
that the term “pattern” also retains its ordinary meaning notwithstand
ing the statutory definition in §1961(5)).
  3 The dissent claims that the “business-like” limitation “is confirmed

by the text of §1962(c) and our decision in Reves v. Ernst & Young, 507
U.S. 170 (1993).” Post, at 3. Section 1962(c), however, states only that
6                    BOYLE v. UNITED STATES


                          Opinion of the Court 


                             B

   As noted, the specific question on which we granted
certiorari is whether an association-in-fact enterprise
must have “an ascertainable structure beyond that inher
ent in the pattern of racketeering activity in which it
engages.” Pet. for Cert. i. We will break this question into
three parts. First, must an association-in-fact enterprise
have a “structure”? Second, must the structure be “ascer
tainable”? Third, must the “structure” go “beyond that
inherent in the pattern of racketeering activity” in which
its members engage?
   “Structure.” We agree with petitioner that an associa
tion-in-fact enterprise must have a structure. In the sense
relevant here, the term “structure” means “[t]he way in
which parts are arranged or put together to form a whole”
and “[t]he interrelation or arrangement of parts in a com
plex entity.” American Heritage Dictionary 1718 (4th ed.
2000); see also Random House Dictionary of the English
Language 1410 (1967) (defining structure to mean, among
other things, “the pattern of relationships, as of status or
friendship, existing among the members of a group or
society”).
   From the terms of RICO, it is apparent that an associa
tion-in-fact enterprise must have at least three structural
features: a purpose, relationships among those associated
with the enterprise, and longevity sufficient to permit

——————
one may not “conduct or participate, directly or indirectly, in the
conduct of [an] enterprise’s affairs through a pattern of racketeering
activity.” Whatever business-like characteristics the dissent has in
mind, we do not see them in §1962(c). Furthermore, Reves v. Ernst &
Young, 507 U.S. 170 (1993), is inapposite because that case turned on
our interpretation of the participation requirement of §1962, not the
definition of “enterprise.” See id., at 184–185. In any case, it would be
an interpretive stretch to deduce from the requirement that an enter
prise must be “directed” to impose the much broader, amorphous
requirement that it be “business-like.”
                 Cite as: 556 U. S. ____ (2009)            7

                     Opinion of the Court

these associates to pursue the enterprise’s purpose. As we
succinctly put it in Turkette, an association-in-fact enter
prise is “a group of persons associated together for a com
mon purpose of engaging in a course of conduct.” 452
U. S., at 583.
   That an “enterprise” must have a purpose is apparent
from meaning of the term in ordinary usage, i.e., a “ven
ture,” “undertaking,” or “project.” Webster’s Third New
International Dictionary 757 (1976). The concept of “asso
ciat[ion]” requires both interpersonal relationships and a
common interest. See id., at 132 (defining “association” as
“an organization of persons having a common interest”);
Black’s Law Dictionary 156 (rev. 4th ed. 1968) (defining
“association” as a “collection of persons who have joined
together for a certain object”). Section 1962(c) reinforces
this conclusion and also shows that an “enterprise” must
have some longevity, since the offense proscribed by that
provision demands proof that the enterprise had “affairs”
of sufficient duration to permit an associate to “partici
pate” in those affairs through “a pattern of racketeering
activity.”
   Although an association-in-fact enterprise must have
these structural features, it does not follow that a district
court must use the term “structure” in its jury instruc
tions. A trial judge has considerable discretion in choosing
the language of an instruction so long as the substance of
the relevant point is adequately expressed.
   “Ascertainable.” Whenever a jury is told that it must
find the existence of an element beyond a reasonable
doubt, that element must be “ascertainable” or else the
jury could not find that it was proved. Therefore, telling
the members of the jury that they had to ascertain the
existence of an “ascertainable structure” would have been
redundant and potentially misleading.
   “Beyond that inherent in the pattern of racketeering
activity.” This phrase may be interpreted in least two
8                    BOYLE v. UNITED STATES

                         Opinion of the Court

different ways, and its correctness depends on the particu
lar sense in which the phrase is used. If the phrase is
interpreted to mean that the existence of an enterprise is
a separate element that must be proved, it is of course
correct. As we explained in Turkette, the existence of an
enterprise is an element distinct from the pattern of rack
eteering activity and “proof of one does not necessarily
establish the other.”4 452 U. S., at 583.
   On the other hand, if the phrase is used to mean that
the existence of an enterprise may never be inferred from
the evidence showing that persons associated with the
enterprise engaged in a pattern of racketeering activity, it
is incorrect. We recognized in Turkette that the evidence
used to prove the pattern of racketeering activity and the
evidence establishing an enterprise “may in particular
cases coalesce.” Ibid.
                              C
   The crux of petitioner’s argument is that a RICO enter
prise must have structural features in addition to those
that we think can be fairly inferred from the language of
the statute. Although petitioner concedes that an associa
tion-in-fact enterprise may be an “ ‘informal’ ” group and
that “not ‘much’ ” structure is needed, Reply Brief for
Petitioner 24, he contends that such an enterprise must
have at least some additional structural attributes, such
as a structural “hierarchy,” “role differentiation,” a
“unique modus operandi,” a “chain of command,” “profes
sionalism and sophistication of organization,” “diversity

——————
  4 It is easy to envision situations in which proof that individuals en

gaged in a pattern of racketeering activity would not establish the
existence of an enterprise. For example, suppose that several individu
als, independently and without coordination, engaged in a pattern of
crimes listed as RICO predicates—for example, bribery or extortion.
Proof of these patterns would not be enough to show that the individu
als were members of an enterprise.
                 Cite as: 556 U. S. ____ (2009)            9

                     Opinion of the Court

and complexity of crimes,” “membership dues, rules and
regulations,” “uncharged or additional crimes aside from
predicate acts,” an “internal discipline mechanism,” “regu
lar meetings regarding enterprise affairs,” an “enterprise
‘name,’ ” and “induction or initiation ceremonies and ritu
als.” Id., at 31–35; see also Brief for Petitioner 26–28, 33;
Tr. of Oral Arg. 6, 8, 17.
   We see no basis in the language of RICO for the struc
tural requirements that petitioner asks us to recognize.
As we said in Turkette, an association-in-fact enterprise is
simply a continuing unit that functions with a common
purpose. Such a group need not have a hierarchical struc
ture or a “chain of command”; decisions may be made on
an ad hoc basis and by any number of methods—by major
ity vote, consensus, a show of strength, etc. Members of
the group need not have fixed roles; different members
may perform different roles at different times. The group
need not have a name, regular meetings, dues, established
rules and regulations, disciplinary procedures, or induc
tion or initiation ceremonies. While the group must func
tion as a continuing unit and remain in existence long
enough to pursue a course of conduct, nothing in RICO
exempts an enterprise whose associates engage in spurts
of activity punctuated by periods of quiescence. Nor is the
statute limited to groups whose crimes are sophisticated,
diverse, complex, or unique; for example, a group that does
nothing but engage in extortion through old-fashioned,
unsophisticated, and brutal means may fall squarely
within the statute’s reach.
   The breadth of the “enterprise” concept in RICO is
highlighted by comparing the statute with other federal
statutes that target organized criminal groups. For exam
ple, 18 U.S. C. §1955(b), which was enacted together with
RICO as part of the Organized Crime Control Act of 1970,
84 Stat. 922, defines an “illegal gambling business” as one
that “involves five or more persons who conduct, finance,
10               BOYLE v. UNITED STATES

                     Opinion of the Court

manage, supervise, direct, or own all or part of such busi
ness.” A “continuing criminal enterprise,” as defined in 21
U.S. C. §848(c), must involve more than five persons who
act in concert and must have an “organizer,” supervisor, or
other manager. Congress included no such requirements
in RICO.
                             III 

                              A

   Contrary to petitioner’s claims, rejection of his argu
ment regarding these structural characteristics does not
lead to a merger of the crime proscribed by 18 U.S. C.
§1962(c) (participating in the affairs of an enterprise
through a pattern of racketeering activity) and any of the
following offenses: operating a gambling business, §1955;
conspiring to commit one or more crimes that are listed as
RICO predicate offenses, §371; or conspiring to violate the
RICO statute, §1962(d).
   Proof that a defendant violated §1955 does not necessar
ily establish that the defendant conspired to participate in
the affairs of a gambling enterprise through a pattern of
racketeering activity. In order to prove the latter offense,
the prosecution must prove either that the defendant
committed a pattern of §1955 violations or a pattern of
state-law gambling crimes. See §1961(1). No such proof is
needed to establish a simple violation of §1955.
   Likewise, proof that a defendant conspired to commit a
RICO predicate offense—for example, arson—does not
necessarily establish that the defendant participated in
the affairs of an arson enterprise through a pattern of
arson crimes. Under §371, a conspiracy is an inchoate
crime that may be completed in the brief period needed for
the formation of the agreement and the commission of a
single overt act in furtherance of the conspiracy. See
United States v. Feola, 420 U.S. 671, 694 (1975). Section
1962(c) demands much more: the creation of an “enter
                      Cite as: 556 U. S. ____ (2009)                    11

                          Opinion of the Court

prise”—a group with a common purpose and course of
conduct—and the actual commission of a pattern of predi
cate offenses.5
  Finally, while in practice the elements of a violation of
§§1962(c) and (d) are similar, this overlap would persist
even if petitioner’s conception of an association-in-fact
enterprise were accepted.
                             B
  Because the statutory language is clear, there is no need
to reach petitioner’s remaining arguments based on statu
tory purpose, legislative history, or the rule of lenity. In
prior cases, we have rejected similar arguments in favor of
the clear but expansive text of the statute. See National
Organization for Women, 510 U. S., at 262 (“The fact that
RICO has been applied in situations not expressly antici
pated by Congress does not demonstrate ambiguity. It
demonstrates breadth” (quoting Sedima, 473 U. S., at 499,
brackets and internal quotation marks omitted)); see also
Turkette, 452 U. S., at 589–591. “We have repeatedly
refused to adopt narrowing constructions of RICO in order
to make it conform to a preconceived notion of what Con
gress intended to proscribe.” Bridge v. Phoenix Bond &
Indemnity Co., 553 U.S. ___, ___ (2008) (slip op., at 20);
see also, e.g., National Organization for Women, supra, at
252 (rejecting the argument that “RICO requires proof
that either the racketeering enterprise or the predicate
acts of racketeering were motivated by an economic pur
pose”); H. J. Inc. v. Northwestern Bell Telephone Co., 492
U.S. 229, 244 (1989) (declining to read “an organized
——————
  5 The dissent states that “[o]nly if proof of the enterprise ele

ment . . . requires evidence of activity or organization beyond that
inherent in the pattern of predicate acts will RICO offenses retain an
identity distinct from §371 offenses.” Post, at 7 (opinion of STEVENS, J.).
This is incorrect: Even if the same evidence may prove two separate
elements, this does not mean that the two elements collapse into one.
12                BOYLE v. UNITED STATES

                      Opinion of the Court

crime limitation into RICO’s pattern concept”); Sedima,
supra, at 481 (rejecting the view that RICO provides a
private right of action “only against defendants who had
been convicted on criminal charges, and only where there
had occurred a ‘racketeering injury’ ”).
                              IV
  The instructions the District Court judge gave to the
jury in this case were correct and adequate. These in
structions explicitly told the jurors that they could not
convict on the RICO charges unless they found that the
Government had proved the existence of an enterprise.
See App. 111. The instructions made clear that this was a
separate element from the pattern of racketeering activity.
Ibid.
  The instructions also adequately told the jury that the
enterprise needed to have the structural attributes that
may be inferred from the statutory language. As noted,
the trial judge told the jury that the Government was
required to prove that there was “an ongoing organization
with some sort of framework, formal or informal, for carry
ing out its objectives” and that “the various members and
associates of the association function[ed] as a continuing
unit to achieve a common purpose.” Id., at 112.
  Finally, the trial judge did not err in instructing the jury
that “the existence of an association-in-fact is oftentimes
more readily proven by what it does, rather than by ab
stract analysis of its structure.” Id., at 111–112. This
instruction properly conveyed the point we made in
Turkette that proof of a pattern of racketeering activity
may be sufficient in a particular case to permit a jury to
infer the existence of an association-in-fact enterprise.
  We therefore affirm the judgment of the Court of
Appeals.
                                              It is so ordered.
                 Cite as: 556 U. S. ____ (2009)            1

                    STEVENS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 07–1309
                         _________________


      EDMUND BOYLE, PETITIONER v. UNITED 

                  STATES 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

           APPEALS FOR THE SECOND CIRCUIT

                        [June 8, 2009]


   JUSTICE STEVENS, with whom JUSTICE BREYER joins,
dissenting.
   In my view, Congress intended the term “enterprise” as
it is used in the Racketeer Influenced and Corrupt Or
ganizations Act (RICO), 18 U.S. C. §1961 et seq., to refer
only to business-like entities that have an existence apart
from the predicate acts committed by their employees or
associates. The trial judge in this case committed two
significant errors relating to the meaning of that term.
First, he instructed the jury that “an association of indi
viduals, without structural hierarchy, form[ed] solely for
the purpose of carrying out a pattern of racketeering acts”
can constitute an enterprise. App. 112. And he allowed
the jury to find that element satisfied by evidence showing
a group of criminals with no existence beyond its intermit
tent commission of racketeering acts and related offenses.
Because the Court’s decision affirming petitioner’s convic
tion is inconsistent with the statutory meaning of the term
enterprise and serves to expand RICO liability far beyond
the bounds Congress intended, I respectfully dissent.
                              I
  RICO makes it “unlawful for any person employed by or
associated with any enterprise engaged in, or the activities
of which affect, interstate or foreign commerce, to conduct
2                    BOYLE v. UNITED STATES

                        STEVENS, J., dissenting

or participate, directly or indirectly, in the conduct of such
enterprise’s affairs through a pattern of racketeering
activity.” §1962(c). The statute defines “enterprise” to
include “any individual, partnership, corporation, associa
tion, or other legal entity, and any union or group of indi
viduals associated in fact although not a legal entity.”
§1961(4).
   It is clear from the statute and our earlier decisions
construing the term that Congress used “enterprise” in
these provisions in the sense of “a business organization,”
Webster’s Third New International Dictionary 757 (1976),
rather than “a ‘venture,’ ‘undertaking,’ or ‘project,’ ” ante,
at 6 (quoting Webster’s Third New International Diction
ary, at 757). First, the terms “individual, partnership,
corporation, association, or other legal entity” describe
entities with formal legal structures most commonly es
tablished for business purposes. §1961(4). In context, the
subsequent reference to any “union or group of individuals
associated in fact although not a legal entity” reflects an
intended commonality between the legal and nonlegal
entities included in the provision. Ibid. (emphasis added).
“The juxtaposition of the two phrases suggests that ‘asso
ciated in fact’ just means structured without the aid of
legally defined structural forms such as the business
corporation.” Limestone Development Corp. v. Lemont, 520
F.3d 797, 804–805 (CA7 2008).1
——————
    1 To
       be sure, we have read RICO’s enterprise term broadly to include
entities with exclusively noneconomic motives or wholly unlawful
purposes. See National Organization for Women, Inc. v. Scheidler, 510
U.S. 249, 252 (1994) (NOW); United States v. Turkette, 452 U.S. 576,
580–581 (1981). But those holdings are consistent with the conclusion
that an enterprise is a business-like entity. Indeed, the examples of
qualifying associations cited in Turkette—including loan-sharking,
property-fencing, drug-trafficking, and counterfeiting operations—
satisfy that criterion, as each describes an organization with continuing
operations directed toward providing goods or services to its customers.
See id., at 589–590 (citing 84 Stat. 923; 116 Cong. Rec. 592 (1970)).
                    Cite as: 556 U. S. ____ (2009)                 3

                       STEVENS, J., dissenting

    That an enterprise must have business-like characteris
tics is confirmed by the text of §1962(c) and our decision in
Reves v. Ernst & Young, 507 U.S. 170 (1993). Section
1962(c) creates liability for “conduct[ing] or participat[ing]
. . . in the conduct of [an] enterprise’s affairs through a
pattern of racketeering activity.” In Reves, we examined
that provision’s meaning and held that, “[i]n order to
‘participate, directly or indirectly, in the conduct of such
enterprise’s affairs,’ one must have some part in directing
those affairs.” Id., at 179 (quoting §1962(c)). It is not
enough for a defendant to “carry on” or “participate in” an
enterprise’s affairs through a pattern of racketeering
activity; instead, evidence that he operated, managed, or
directed those affairs is required. See id., at 177–179.
This requirement confirms that the enterprise element
demands evidence of a certain quantum of business-like
organization—i.e., a system of processes, dealings, or other
affairs that can be “directed.”
    Our cases also make clear that an enterprise “is an
entity separate and apart from the pattern of activity in
which it engages.” United States v. Turkette, 452 U.S.
576, 583 (1981). As with the requirement that an enter
prise have business-like characteristics, that an enterprise
must have a separate existence is confirmed by §1962(c)
and Reves. If an entity’s existence consisted solely of its
members’ performance of a pattern of racketeering acts,
the “enterprise’s affairs” would be synonymous with the
“pattern of racketeering activity.” Section 1962(c) would
then prohibit an individual from conducting or participat
ing in “the conduct of [a pattern of racketeering activity]
through a pattern of racketeering activity”—a reading
——————
Similarly, the enterprise at issue in NOW was a nationwide network of
antiabortion groups that had a leadership counsel and regular confer
ences and whose members undertook an extensive pattern of extortion,
arson, and other racketeering activity for the purpose of “shut[ting]
down abortion clinics.” 510 U. S., at 253.
4                    BOYLE v. UNITED STATES

                        STEVENS, J., dissenting

that is unbearably redundant, particularly in a case like
this one in which a single pattern of activity is alleged.
The only way to avoid that result is to require that an
“enterprise’s affairs” be something other than the pattern
of racketeering activity undertaken by its members.2
   Recognizing an enterprise’s business-like nature and its
distinctness from the pattern of predicate acts, however,
does not answer the question of what proof each element
requires. In cases involving a legal entity, the matter of
proving the enterprise element is straightforward, as the
entity’s legal existence will always be something apart
from the pattern of activity performed by the defendant or
his associates. Cf. Cedric Kushner Promotions, Ltd. v.
King, 533 U.S. 158, 163 (2001). But in the case of an
association-in-fact enterprise, the Government must ad
duce other evidence of the entity’s “separate” existence
and “ongoing organization.” Turkette, 452 U. S., at 583.
There may be cases in which a jury can infer that exis
tence and continuity from the evidence used to establish
the pattern of racketeering activity. Ibid. But that will be
——————
    2 The
        other subsections of 18 U.S. C. §1962 further demonstrate the
business-like nature of the enterprise element and its necessary dis
tinctness from the pattern of racketeering activity. Subsection (a)
prohibits anyone who receives income derived from a pattern of racket
eering activity from “us[ing] or invest[ing], directly or indirectly, any
part of such income . . . in acquisition of any interest in, or the estab
lishment or operation of, any enterprise.” And subsection (b) prohibits
anyone from “acquir[ing] or maintain[ing]” any interest in or control of
an enterprise through a pattern of racketeering activity. We noted in
NOW that the term enterprise “plays a different role in the structure”
of those subsections than it does in subsection (c) because the enter
prise in those subsections is the victim. 510 U. S., at 258–259. We did
not, however, suggest that the term has a substantially different
meaning in each subsection. To the contrary, our observation that the
enterprise in subsection (c) is “the vehicle through which the unlawful
pattern of racketeering activity is committed,” id., at 259, indicates
that, as in subsections (a) and (b), the enterprise must have an exis
tence apart from the pattern of racketeering activity.
                 Cite as: 556 U. S. ____ (2009)            5

                    STEVENS, J., dissenting

true only when the pattern of activity is so complex that it
could not be performed in the absence of structures or
processes for planning or concealing the illegal conduct
beyond those inherent in performing the predicate acts.
More often, proof of an enterprise’s separate existence will
require different evidence from that used to establish the
pattern of predicate acts.
   Precisely what proof is required in each case is a more
difficult question, largely due to the abundant variety of
RICO predicates and enterprises. Because covered enter
prises are necessarily business-like in nature, however,
proof of an association-in-fact enterprise’s separate exis
tence will generally require evidence of rules, routines, or
processes through which the entity maintains its continu
ing operations and seeks to conceal its illegal acts. As
petitioner suggests, this requirement will usually be satis
fied by evidence that the association has an “ascertainable
structure beyond that inherent in the pattern of racketeer
ing activity in which it engages.” Pet. for Cert. i. Exam
ples of such structure include an organizational hierarchy,
a “framework for making decisions,” an “internal disci
pline mechanism,” “regular meetings,” or a practice of
“reinvest[ing] proceeds to promote and expand the enter
prise.” Reply Brief for Petitioner 31–34. In other cases,
the enterprise’s existence might be established through
evidence that it provides goods or services to third parties,
as such an undertaking will require organizational ele
ments more comprehensive than those necessary to per
form a pattern of predicate acts. Thus, the evidence
needed to establish an enterprise will vary from case to
case, but in every case the Government must carry its
burden of proving that an alleged enterprise has an exis
tence separate from the pattern of racketeering activity
undertaken by its constituents.
6                 BOYLE v. UNITED STATES

                    STEVENS, J., dissenting

                             II
   In some respects, my reading of the statute is not very
different from that adopted by the Court. We agree that
“an association-in-fact enterprise must have at least three
structural features: a purpose, relationships among those
associated with the enterprise, and longevity sufficient to
permit these associates to pursue the enterprise’s pur
pose.” Ante, at 6. But the Court stops short of giving
content to that requirement. It states only that RICO
“demands proof that the enterprise had ‘affairs’ of suffi
cient duration to permit an associate to ‘participate’ in
those affairs through ‘a pattern of racketeering activity,’ ”
before concluding that “[a] trial judge has considerable
discretion in choosing the language of an instruction” and
need not use the term “structure.” Ante, at 7. While I
agree the word structure is not talismanic, I would hold
that the instructions must convey the requirement that
the alleged enterprise have an existence apart from the
alleged pattern of predicate acts. The Court’s decision, by
contrast, will allow juries to infer the existence of an
enterprise in every case involving a pattern of racketeer
ing activity undertaken by two or more associates.
   By permitting the Government to prove both elements
with the same evidence, the Court renders the enterprise
requirement essentially meaningless in association-in-fact
cases. It also threatens to make that category of §1962(c)
offenses indistinguishable from conspiracies to commit
predicate acts, see §371, as the only remaining difference
is §1962(c)’s pattern requirement. The Court resists this
criticism, arguing that §1962(c) “demands much more”
than the inchoate offense defined in §371. Ante, at 10. It
states that the latter “may be completed in the brief period
needed for the formation of the agreement and the com
mission of a single overt act in furtherance of the conspir
acy,” whereas the former requires the creation of “a group
with a common purpose and course of conduct—and the
                      Cite as: 556 U. S. ____ (2009)                      7

                         STEVENS, J., dissenting

actual commission of a pattern of predicate offenses.”
Ibid. Given that it is also unlawful to conspire to violate
§1962(c), see §1962(d), this comment provides no assur
ance that RICO and §371 offenses remain distinct. Only if
proof of the enterprise element—the “group with a com
mon purpose and course of conduct”—requires evidence of
activity or organization beyond that inherent in the pat
tern of predicate acts will RICO offenses retain an identity
distinct from §371 offenses.
  This case illustrates these concerns. The trial judge
instructed the jury that an enterprise need have only the
degree of organization necessary “for carrying out its
objectives” and that it could “find an enterprise where an
association of individuals, without structural hierarchy,
forms solely for the purpose of carrying out a pattern of
racketeering acts.” App. 112.3 These instructions were
plainly deficient, as they did not require the Government
to prove that the alleged enterprise had an existence apart
from the pattern of predicate acts. Instead, they permit
ted the Government’s proof of the enterprise’s structure
and continuing nature—requirements on which all
agree—to consist only of evidence that petitioner and his
associates performed a pattern of racketeering activity.
  Petitioner’s requested instruction would have required
the jury to find that the alleged enterprise “had an ongo
ing organization, a core membership that functioned as a
continuing unit, and an ascertainable structural hierarchy
distinct from the charged predicate acts.” Id., at 95. That
instruction does not precisely track my understanding of
the statute; although evidence of “structural hierarchy”
can evidence an enterprise, it is not necessary to establish
that element. Nevertheless, the proposed instruction
would have better directed the jury to consider whether
——————
  3 For the full text of the relevant portion of the instructions, see ante,

at 3, n. 1.
8                BOYLE v. UNITED STATES

                    STEVENS, J., dissenting

the alleged enterprise possessed the separate existence
necessary to expose petitioner to liability under §1962(c),
and the trial judge should have considered an instruction
along those lines.
   The trial judge also erred in finding the Government’s
evidence in this case sufficient to support petitioner’s
RICO convictions. Petitioner was alleged to have partici
pated and conspired to participate in the conduct of an
enterprise’s affairs through a pattern of racketeering
activity consisting of one act of bank robbery and three
acts of interstate transportation of stolen funds. Id., at
15–19. The “primary goals” of the alleged enterprise
“included generating money for its members and associ
ates through the commission of criminal activity, includ
ing bank robberies, bank burglaries and interstate trans
portation of stolen money.” Id., at 14. And its modus
operandi was to congregate periodically when an associate
had a lead on a night-deposit box that the group could
break into. Whoever among the associates was available
would bring screwdrivers, crowbars, and walkie-talkies to
the location. Some acted as lookouts, while others re
trieved the money. When the endeavor was successful, the
participants would split the proceeds. Thus, the group’s
purpose and activities, and petitioner’s participation
therein, were limited to sporadic acts of taking money
from bank deposit boxes. There is no evidence in RICO’s
text or history that Congress intended it to reach such
ad hoc associations of thieves.
                             III
  Because the instructions and evidence in this case did
not satisfy the requirement that an alleged enterprise
have an existence separate and apart from the pattern of
activity in which it engages, I respectfully dissent.